Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1418
                      Lower Tribunal No. F96-38947
                          ________________


                        Givanni Torrell Parks,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Givanni Torrell Parks, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for respondent.


Before LOGUE, LINDSEY, and MILLER, JJ.

     MILLER, J.
        Petitioner, Givanni Torrell Parks, seeks habeas corpus relief from his

conviction and sentence for second-degree murder, in violation of section

782.04(2), Florida Statutes, burglary with assault, in violation of section

810.02(2)(a), Florida Statutes, and attempted armed robbery, in violation of

section 812.13(2)(b), Florida Statutes. In the instant petition, Parks contends

after he was sentenced pursuant to a negotiated plea agreement, he was

deprived of his Sixth Amendment right to counsel while testifying in a

deposition as a cooperating witness against his accomplice. Concluding

Parks has failed to establish the manifest injustice necessary to warrant

relief, we deny the petition.

                                BACKGROUND

        In 1996, Parks was indicted for first-degree murder, burglary with

assault, and attempted armed robbery. He subsequently entered into a

written plea agreement with the State. Pursuant to the terms, Parks pled

guilty to second-degree murder, burglary with assault, and attempted armed

robbery, in exchange for a negotiated sentence of twenty-five years in state

prison.    Parks further agreed to testify as a cooperating witness in the

prosecution of his cohort, Rionne Ellery Jackson, consistent with the

contents of his post-Miranda 1 statement to law enforcement. Specifically, he


1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
                                       2
“agree[d] to give at any and all hearings, depositions, and trials, complete

and detailed truthful statements identifying . . . Rionne Ellery Jackson as

being the person with the firearm who shot the victim . . . All such truthful

statements [were required] to be factually consistent with his sworn

statement.” Any material breach of the plea agreement endowed the State

with “the right to move the Court to vacate the Defendant’s sentence of

twenty-five (25) years and sentence the Defendant to life in prison.”

      After Parks began serving his sentence, Jackson was arrested and

charged with the murder. The State listed Parks as a witness, and Jackson’s

criminal defense attorney noticed him for deposition. At the beginning of the

deposition, Parks requested counsel. Jackson’s lawyer and the prosecutor

initially agreed to recess the proceedings in order to apprise the trial court of

the issue, but, ultimately, moved forward with the deposition. Parks was

reluctant and combative, and repeatedly claimed to have little memory of the

events surrounding the homicide. Although he was furnished with a copy of

the plea contract and his sworn statement, he refused to implicate his “co-

defendant as the shooter.” Parks v. State, 863 So. 2d 382 (Fla. 3d DCA

2003).




                                       3
      Following the deposition, the State sought to declare Parks in violation

of the plea agreement. The trial court found him in breach, vacated his

twenty-five-year sentence, and resentenced him to life in prison.

      Parks appealed the resentencing order and this court reversed, finding

Parks was denied the right to conflict-free counsel. Parks v. State, 782 So.

2d 968 (Fla. 3d DCA 2001). Upon remand, new counsel was appointed.

Parks was again found in violation of the agreement and sentenced to a term

of life. A direct appeal and ensuing collateral attacks on the judgment and

sentence proved unfruitful. See Parks v. State, 252 So. 3d 367 (Fla. 3d DCA

2018); Parks v. State, 194 So. 3d 1034 (Fla. 3d DCA 2016); Parks v. State,

178 So. 3d 413 (Fla. 3d DCA 2015); Parks v. State, 151 So. 3d 1227 (Fla.

2014); Parks v. State, 126 So. 3d 352 (Fla. 3d DCA 2013); Parks v. State,

84 So. 3d 325 (Fla. 3d DCA 2012); Parks v. State, 68 So. 3d 246 (Fla. 3d

DCA 2011); Parks v. State, 963 So. 2d 813 (Fla. 3d DCA 2007); Parks v.

State, 932 So. 3d 193 (Fla. 2006); Parks v. State, 940 So. 2d 437 (Fla. 3d

DCA 2006); Parks v. State, 863 So. 2d 382 (Fla. 3d DCA 2003); Parks v.

State, 812 So. 2d 421 (Fla. 3d DCA 2002). The instant petition ensued.

                             LEGAL ANALYSIS

      “Article I, Section 13 of the Florida Constitution mandates the

availability of the writ of habeas corpus.” 2 Fla. Prac., Appellate Prac. § 9:6

                                      4
(2019); see Art. I, §13, Fla. Const. “The great writ has its origins in antiquity

and its parameters have been shaped by suffering and deprivation.” Henry

v. Santana, 62 So. 3d 1122, 1127 (Fla. 2011) (citation omitted). By way of

the writ, courts are afforded a speedy method of conducting a “judicial inquiry

into the cause of any alleged unlawful custody of an individual or any alleged

unlawful, actual deprivation of personal liberty.” Porter v. Porter, 60 Fla. 407,

410, 53 So. 546, 547 (1910).

      Although “judicial review in the form of habeas proceedings serves as

a backup plan” to guard against such erroneous deprivations, J.R. v.

Hansen, 736 F.3d 959, 969 (11th Cir. 2013) (citation omitted), the writ “may

not be used to . . . raise issues which would be untimely if considered as a

motion for postconviction relief under rule 3.850.” Barnard v. State, 949 So.

2d 250, 251 (Fla. 3d DCA 2007) (citing Baker v. State, 878 So. 2d 1236,

1245-46 (Fla. 2004)). Nevertheless, as Parks correctly urges, and we have

previously held, “to prevent a manifest injustice and a denial of due process,

relief may be afforded even to a litigant raising” an untimely or procedurally

barred claim. Stephens v. State, 974 So. 2d 455, 457 (Fla. 2d DCA 2008)

(citations omitted); see Johnson v. State, 226 So. 3d 908, 910 (Fla. 4th DCA

2017) (Appellate courts have “inherent authority to grant a writ of habeas

corpus to avoid incongruous and manifestly unfair results.”) (citation

                                       5
omitted); Harris v. State, 12 So. 3d 764, 765 (Fla. 3d DCA 2008) (“An

appellate court should correct manifest injustice in habeas corpus

proceedings.”) (citation omitted). Thus, we turn to the merits of the petition

on review.

I.    Manifest Injustice

       The term “manifest injustice” eludes judicial consensus or precise

definition. Nonetheless, this “exceptionally narrow concept” envisions “more

than just a clear and certain prejudice to the moving party, but also a result

that is fundamentally unfair in light of governing law.” Slate v. Am. Broad.

Cos., Inc., 12 F. Supp. 3d 30, 35-36 (D.C. Cir. 2013). Accordingly, in defining

the term, “several courts have applied the Black’s Law Dictionary definition,

which states that ‘manifest injustice’ is an ‘error in the trial court that is direct,

obvious, and observable, such as a defendant's guilty plea that is involuntary

or that is based on a plea agreement that the prosecution rescinds.’” In re

Roemmele, 466 B.R. 706, 712 (Bankr. E.D. Pa. 2012) (quoting Manifest

Injustice, Black’s Law Dictionary (7th ed. 1999)). Others have determined

the error must be “apparent to the point of being indisputable.’” Id. at 712

(citation omitted). These principles guide our analysis today.

II.   Constitutional Right to Effective Assistance of Counsel




                                          6
      The right to effective assistance of counsel, as guaranteed by the Sixth

and Fourteenth Amendments of the United States Constitution and Article I,

Section 16 of the Florida Constitution, is among those “immutable principles

of justice which inhere in the very idea of free government.” Powell v.

Alabama, 287 U.S. 45, 68, 53 S. Ct. 55, 64, 77 L. Ed. 158 (1932) (citation

omitted); see also Amend. VI, U.S. Const. (“In all criminal prosecutions, the

accused shall enjoy the right. . . to have the Assistance of Counsel for his

defence.”); Art. I, §16(a), Fla. Const. (“In all criminal prosecutions the

accused shall, . . . have the right . . . to be heard in person, by counsel or

both.”). “[O]nce the adversary judicial process has been initiated, . . . a

defendant [has] the right to have counsel present at all ‘critical’ stages of the

criminal proceedings.” Montejo v. Louisiana, 556 U.S. 778, 786, 129 S. Ct.

2079, 2085, 173 L. Ed. 2d 955 (2009) (citations omitted); see also Owen v.

State, 596 So. 2d 985, 989 (Fla. 1992) (“[A]n accused is entitled to

assistance of counsel at each ‘critical stage’ of the prosecution.”) (citation

omitted). The Amendment requires not merely the provision of counsel to

the accused, but “[a]ssistance,” which is to be “for his [or her] defence.”

Amend. VI, U.S. Const.        Thus, the core “purpose of the . . . counsel

guarantee—and hence the purpose of invoking it—is to ‘protec[t] the unaided

layman at critical confrontations’ with his [or her] ‘expert adversary,’ the

                                       7
government, after ‘the adverse positions of government and defendant have

solidified’ with respect to a particular alleged crime.” McNeil v. Wisconsin,

501 U.S. 171, 177-78, 111 S. Ct. 2204, 2208-09, 115 L. Ed. 2d 158 (1991)

(second alteration in original) (citation omitted).

      Ordinarily, to prevail on a claim this right was compromised, the

accused must satisfy the familiar two-prong test imposed under Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).2 Firstly,

he or she “must show that counsel’s performance was deficient.” Id. at 687,

104 S. Ct. at 2064. This involves demonstrating “counsel’s representation

fell below an objective standard of reasonableness.” Id. at 688, 104 S. Ct.

at 2064. Secondly, the accused “must show that the deficient performance

prejudiced the defense.” Id. at 687, 104 S. Ct. at 2064. Worded differently,



2
 Prior to Strickland, the applicable effectiveness standard was governed by
McMann v. Richardson, 397 U.S. 759, 770-71, 90 S. Ct. 1441, 1448-49, 25
L. Ed. 2d 763 (1970), which stated,

      In our view a defendant's plea of guilty based on reasonably
      competent advice is an intelligent plea not open to attack on the
      ground that counsel may have misjudged the admissibility of the
      defendant's confession. Whether a plea of guilty is unintelligent
      and therefore vulnerable when motivated by a confession
      erroneously thought admissible in evidence depends as an initial
      matter, not on whether a court would retrospectively consider
      counsel's advice to be right or wrong, but on whether that advice
      was within the range of competence demanded of attorneys in
      criminal cases.
                                       8
this requires proof that, “but for counsel’s [deficiencies], the result of the

proceeding would have been different.” Id. at 694, 104 S. Ct. at 2068.

      A. United States v. Cronic, 466 U.S. 648 (1984).

      In United States v. Cronic, 466 U.S. 648, 659-60, 104 S. Ct. 2039,

2047, 80 L. Ed. 2d 657 (1984), decided the same day as Strickland, the

Supreme Court designated three narrow exceptions to the two-prong test,

arising in those circumstances where the reliability of the adversarial process

is so compromised that prejudice is presumed. The exceptions arise when

either (1) the accused is completely denied counsel at a critical stage of the

proceedings; (2) counsel entirely fails to subject the prosecution’s case to

meaningful adversarial testing; or (3) the surrounding circumstances may

justify the presumption of ineffectiveness without inquiry into counsel’s actual

performance at trial. State v. Trotter, 609 N.W.2d 33, 38 (Neb. 2000).

      B. Satterwhite v. Texas, 486 U.S. 249 (1988).

      Four years after carving out these exceptions, the Supreme Court was

confronted with the issue of whether the first among them, the denial of

counsel at a critical stage in the proceedings, necessarily gives rise to an

irrebuttable presumption of prejudice. Satterwhite v. Texas, 486 U.S. 249,

108 S. Ct. 1792, 100 L. Ed. 2d 284 (1988). In Satterwhite, the prosecutor

subjected the accused to a pretrial psychiatric examination without providing

                                       9
notice to defense counsel. Id. at 252, 108 S. Ct. at 1795. The psychiatrist

later testified in sentencing proceedings that Satterwhite “was beyond the

reach of psychiatric rehabilitation.” Id. at 260, 108 S. Ct. at 1799. A jury

subsequently sentenced him to death.

      Relying upon an earlier high court decision, Estelle v. Smith, 451 U.S.

454, 101 S. Ct. 1866, 68 L. Ed. 2d 359 (1981), holding a mental health

examination constituted a “critical stage” of the adversarial proceedings,

Satterwhite appealed his sentence. On appeal, he argued the denial of

counsel at such a critical stage created a structural infirmity warranting

automatic reversal. Id. at 257, 108 S. Ct. at 1798.

      The Texas Court of Criminal Appeals agreed the psychiatric evaluation

violated Satterwhite’s Sixth Amendment right to assistance of counsel.

However, it concluded the error in admitting the testimony was harmless

“because an average jury would have found the properly admitted evidence

sufficient” to impose a sentence of death. Id. at 253, 108 S. Ct. at 1796

(citation omitted).

      Citing an ample body of precedent, the Supreme Court distinguished

between cases “[i]n which the deprivation of the right to counsel affected—

and contaminated—the entire criminal proceeding,” and those involving the

erroneous admission of evidence. Id. at 257, 108 S. Ct. at 1798. Compare

                                     10
Holloway v. Arkansas, 435 U.S. 475, 98 S. Ct. 1173, 55 L. Ed. 2d 426 (1978)

(conflict of interest in representation throughout entire proceeding);

Chapman v. California, 386 U.S. 18, 87 S. Ct 824, 17 L. Ed. 2d 705 (1967)

(total deprivation of counsel throughout entire proceeding); White v.

Maryland, 373 U.S. 59, 83 S. Ct. 1050, 10 L. Ed. 2d 193 (1963) (absence of

counsel from arraignment proceeding affected entire trial because defenses

not asserted were irretrievably lost); and Hamilton v. Alabama, 368 U.S. 52,

82 S. Ct. 157, 7 L. Ed. 2d 114 (1961) (denial of counsel at arraignment

required reversal even where no prejudice was shown); with Buchanan v.

Kentucky, 483 U.S. 402, 107 S. Ct. 2906, 97 L. Ed. 2d 336 (1987) (applying

harmless error in a noncapital case to an alleged constitutional error in the

use of a psychological evaluation at trial); Moore v. Illinois, 434 U.S. 220, 98

S. Ct. 458, 54 L. Ed. 2d 424 (1977) (applying harmless error analysis to the

admission of post-indictment lineup identification testimony obtained in

violation of the right to counsel); Milton v. Wainwright, 407 U.S. 371, 92 S.

Ct. 2174, 33 L. Ed. 2d 1 (1972) (holding the admission of a confession

obtained in violation of Massiah v. United States, 377 U.S. 201, 84 S. Ct.

1199, 12 L. Ed. 2d 246 (1964), to be harmless beyond a reasonable doubt);

Gilbert v. California, 388 U.S. 263, 87 S. Ct. 1951, 18 L. Ed. 2d 1178 (1967)

(finding harmless error applicable in capital case erroneously admitting post-

                                      11
indictment identifications obtained in violated of Sixth Amendment); and

United States v. Wade, 388 U.S. 218, 87 S. Ct. 1926, 18 L. Ed. 2d 1149

(1967) (finding post-indictment lineup was critical stage, but evidence

adduced in the absence of counsel and later introduced could be analyzed

under harmless error). It concluded the former category of cases warrants

automatic relief, whereas the latter requires a harmless error analysis.

Ultimately finding the error in admitting the expert testimony could not be

deemed harmless beyond a reasonable doubt, the Court reversed the

affirmance of the death sentence.

      C. Post-Satterwhite Jurisprudence

      In the aftermath of Satterwhite, most courts have construed the

reference to the absence of counsel from a “critical stage” in Cronic as

reflecting “the Court’s usage, at that time, of the phrase to indicate the stage

of the proceedings ‘both at which the Sixth Amendment right to counsel

attaches and at which the denial of counsel necessarily undermines the

reliability of the entire criminal proceeding.’” Rowsey v. United States, 71 F.

Supp. 3d 585, 606 (E.D. Va. 2014) (quoting United States v. Owen, 407 F.3d

222, 228 (4th Cir. 2005)); see, e.g., United States v. Brown, 956 F.3d 522

(8th Cir. 2020); Acosta v. Raemisch, 877 F.3d 918 (10th Cir. 2017); United

States v. Roy, 855 F.3d 1133 (11th Cir. 2017). Thus, they have applied an

                                      12
analysis akin to harmless error in all but the most egregious denials of

counsel. Against this background, we examine the instant claim.

III.   Instant Claim

       Parks contends the deprivation of counsel during the post-plea

deposition renders the proceedings presumptively unreliable. Concluding he

has failed to demonstrate the deposition constituted both a critical stage in

the proceedings and a point at which the denial of counsel “affected–and

contaminated–the entire proceedings,” we are not so persuaded.

Satterwhite, 486 U.S. at 257, 108 S. Ct. at 1798; see Simmons v. United

States, 390 U.S. 377, 382-83, 88 S. Ct. 967, 970, 19 L. Ed. 2d 1247 (1968).

       Although arraignment, plea bargaining, jury selection, trial, and

sentencing have been deemed critical, the Supreme Court has not yet

identified an exhaustive list of all such stages. See McMillian v. State, 214

So. 3d 1274, 1285 (Fla. 2017) (“The Sixth Amendment guarantees a

defendant the right to have counsel present at all ‘critical’ stages of the

criminal proceedings.”) (citation omitted); Dunbar v. State, 89 So. 3d 901,

907 (Fla. 2012) (“[S]entencing is ‘a critical stage of every criminal

proceeding.’”) (citation omitted); Muhammad v. State, 782 So. 2d 343, 351

(Fla. 2001) (“[T]he process of exercising challenges to members of the jury

constitutes a critical stage of the proceedings where a defendant has a right

                                     13
to be present.”) (citation omitted); Sardinia v. State, 168 So. 2d 674, 676 (Fla.

1964) (“[I]n Florida an arraignment now constitutes a critical stage in a felony

prosecution.”); Cottle v. State, 733 So. 2d 963, 965 (Fla. 1999) receded from

on other grounds by Alcorn v. State, 121 So. 3d 419 (Fla. 2013) (“[T]he plea

process [is] a critical stage in criminal adjudication, which warrants the same

constitutional guarantee of effective assistance of counsel as trial

proceedings.”) (citations omitted). Further, as relevant here, no Florida or

Supreme Court decision has yet recognized post-plea cooperation as a

crucial or critical stage of the proceedings. See United States v. Basu, 881

F. Supp. 2d 1, 5 (D.D.C. 2012) (“[T]he Supreme Court . . . [has not] decided

whether the post-plea bargaining cooperation period also constitutes a

critical stage.”).

      In the absence of any such express precedent, the term “critical stage”

has traditionally denoted a “step of a criminal proceeding . . . that [holds]

significant consequences for the accused.” Bell v. Cone, 535 U.S. 685, 696,

122 S. Ct. 1843, 1851, 152 L. Ed. 2d 914 (2002) (citations omitted); see Van

v. Jones, 475 F.3d 292, 312 (6th Cir. 2007) (“A critical stage presents a

moment when ‘[a]vailable defenses may be irretrievably lost, if not then and

there asserted,’ . . . one ‘where rights are preserved or lost,’ . . . [one where

the] ‘potential substantial prejudice to defendant’s rights inheres in the . . .

                                       14
confrontation and ability of counsel to help avoid that prejudice,’ [or one that]

. . . holds ‘significant consequences for the accused.’”) (citations omitted)

(first and fifth alterations in original). Given this expansive standard, several

federal courts have assumed “without deciding,” and still others have

determined, “the potential cooperation phase is a ‘critical stage’ of criminal

proceedings to which the Sixth Amendment right to counsel applies.”

Tinajero–Ortiz v. United States, 635 F.3d 1100, 1105 n.4 (8th Cir. 2011); see

also Wingo v. United States, 341 F. App’x 132, 134 (6th Cir. 2009)

(“assum[ing] for [the] purpose[] of [the] appeal that [the defendant’s] first

debriefing . . . was a critical state of the proceedings”); United States v.

Leonti, 326 F.3d 1111, 1120 (9th Cir. 2003) (“Because the period of

cooperation is an adversarial confrontation ‘in which potential substantial

prejudice to the defendant's rights inheres and in which counsel may help

avoid that prejudice,’ it is a critical stage of a criminal proceeding.”) (citation

omitted); United States v. Ming He, 94 F.3d 782, 790 (2d Cir. 1996) (“Since

sentencing is adjourned until defendant’s side of the bargain has been

performed, the defendant's rights have not been fully adjudicated and the

government remains the cooperating witness's adversary . . . [Further,]

constitutional ramifications of the debriefing session [are] serious, and their

seriousness strongly supports the [defendant’s need to] have the aid of

                                        15
counsel when the government interviews him.”); State v. Yarrell, 2009 WL

937216, at *4, 2009 N.J. Super. Unpub. LEXIS 993, at *12 (N.J. Super. Ct.

App. Div. April 9, 2009) (“Assuming, as we do, that defendant had the right

to counsel throughout the post-plea interviews and testimony, particularly

because he had not been sentenced and the sentence was dependent on

his cooperation.”) (citations omitted). These decisions all arise in the context

of post-plea, presentencing debriefing sessions which were “neither

standardized nor governed by set rules.” Ming He, 94 F.3d at 785.

      The   procedural    posture    presented    in   the   instant   case   is

distinguishable, rendering this line of authority inapposite. In each of the

above cases, sentencing was adjourned pending the outcome of debriefing

and negotiations. The potential sentence remained heavily dependent upon

the reliability of the information supplied in the debriefing and the accused

was actively represented by counsel.       Nonetheless, each accused was

deprived of counsel in the debriefing.

      Conversely, here, Parks waived counsel during his post-Miranda

statement. Later, when represented by counsel, he pled guilty, stipulated to

the veracity of his earlier statement, and agreed to cooperate. Consequently,

Parks first waived counsel and then was advised on the crucial threshold

decision of whether to adopt the statement and assent to the essential terms

                                      16
governing cooperation and breach, as embodied within the contract.

Therefore, unlike the potential cooperation phase cases, there was no

deprivation of counsel involved in his “debriefing” and the contours of his

cooperation and sentencing exposure were well-defined.

      Further, by the time he was deposed in Jackson’s case, all pretrial

procedures had concluded, his “guilt or innocence of the charged crime” had

been decided, “his vulnerability to imprisonment” had been determined, and

his attorney had been discharged. Alabama v. Shelton, 535 U.S. 654, 674,

122 S. Ct. 1764, 1776, 152 L. Ed. 2d 888 (2002); see also Gerstein v. Pugh,

420 U.S. 103, 122, 95 S. Ct. 854, 867, 43 L. Ed. 2d 54 (1975) (“The Court

has identified as ‘critical stages' those pretrial procedures that would impair

defense on the merits if the accused is required to proceed without counsel.”)

(citations omitted); Woodward v. State, 992 So. 2d 391, 392 (Fla. 1st DCA

2008) (“A defendant has no absolute right to counsel in post-conviction

proceedings.”) (citations omitted).

      Under these circumstances, the deposition constituted a pivotal stage

in the adversarial proceedings against Jackson, not Parks, and the interests

of Parks were closely aligned with those of the State. Hence, although it

cannot be said the State was “transformed into a neutral and impartial ‘arm

of the court,’” Leonti, 326 F.3d at 1120, Parks has not demonstrated the

                                      17
deposition was a continuation of his own “adversarial proceedings where

[his] rights were in danger of being ‘irretrievably lost’ if not safeguarded by

the presence of counsel.” Wingo, 341 F. App’x at 135-36 (citation omitted);

see United States v. Beasley, 27 F. Supp. 3d 793, 810 (E.D. Mich. 2014) (“If

there is no adversarial judicial proceeding, there is no Sixth Amendment right

to counsel and thus no derivative right to effective assistance of counsel.”).

      Finally, here, despite having been provided ample opportunity to re-

review his post-Miranda statement and the terms of the plea agreement,

Parks steadfastly maintained he could not recall the details of the homicide

and refused to implicate Jackson. Given this conduct, it is difficult to discern

how the lack of counsel “led to a result that would not otherwise have

occurred.” Yarrell, 2009 WL 937216, at *4, 2009 N.J. Super. Unpub. LEXIS

993, at *12 (citations omitted); see Rowsey, 71 F. Supp. 3d at 608-09

(“Petitioner fully understood his obligation to speak truthfully to the agents

during each debriefing . . . Petitioner has not shown a reasonable probability

that [his counsel’s] presence at the debriefings would have prevented

Petitioner from lying to the agents.”). Hence, Parks has failed to establish

the deprivation of counsel “affected–and contaminated–the entire criminal

proceeding.” Satterwhite, 486 U.S. at 257, 108 S. Ct. at 1798.




                                      18
      Accordingly, the record is devoid of any showing of error “so patently

unfair and tainted that [it] is manifestly clear to all who view it,” In re Marinari,

596 B.R. 809, 819 (Bankr. E.D. Pa. 2019) (citation omitted), or Parks “is

being illegally restrained of his liberty.” Anglin v. Mayo, 88 So. 2d 918, 919

(Fla. 1956). Thus, we deny the petition.

      Petition denied.

      LOGUE, J., concurs.




                                         19
                                                              Parks v. State,
                                                                 3D20-1418

      LINDSEY, J., dissenting.

      With limited exceptions, which are not applicable here, Florida Rule of

Criminal Procedure 3.850 is the mechanism through which those convicted

of noncapital crimes “must file collateral postconviction challenges to their

convictions and sentences.” Baker v. State, 878 So. 2d 1236, 1245 (Fla.

2004); see also La-Casse v. Inch, 307 So. 3d 921, 923 (Fla. 3d DCA 2020)

(“A petition for writ of habeas corpus may not be used to challenge the

legality of a defendant’s judgment of conviction. A defendant must seek such

relief, if at all, through the procedure established in rule 3.850. Nor may

habeas corpus be used as a substitute for an otherwise procedurally barred

motion for postconviction relief under rule 3.850.”); Welch v. State, 245 So.

3d 862, 863 (Fla. 1st DCA 2018); Buss v. Reichman, 53 So. 3d 339, 344-45

(Fla. 4th DCA 2011); Philip J. Padovano, 2 Fla. Prac., Appellate Practice §

30:6 (2019 ed.) (“Presently, the exclusive method of asserting a claim of

ineffective assistance of trial counsel or any other collateral challenge to a

judgment or sentence is to file a motion under [Rule 3.850].”).

      Because “[t]he remedy of habeas corpus is not available in Florida to

obtain the kind of collateral postconviction relief available by motion in the

sentencing court pursuant to rule 3.850[,]” Baker, 878 So. 2d at 1245, I would
                                     20
dismiss the petition without addressing its merits. Though Parks invokes

manifest injustice–“an exception to procedural bars to postconviction claims

in only the rarest and most exceptional of situations[,]” Cuffy v. State, 190

So. 3d 86, 87 (Fla. 4th DCA 2015)–“[t]he mere incantation of the words

‘manifest injustice’ does not make it so.” Beiro v. State, 289 So. 3d 511, 511

(Fla. 3d DCA 2019).




                                     21